NOTICE OF ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on March 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,703,886 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-20 is the inclusion of the limitation of a combination of a diphosphite, a phenolic antioxidant and zinc/calcium stearate present in an ethylene polymer in the claimed amounts, where the polymer composition has a Δcolor/Δtime of less than 40, in all the claims which is not found in the prior art references, alone or in combination.  
The closest prior art references are the following:
Poloso (US 2006/0047029)
Battiste (US 6,613,823)
Coffy (US 6,846,859)

Poloso teaches an additive package for polyolefins comprising an optical brightener and overlapping ranges of a sterically hindered phenolic antioxidant, a diphosphite and a zinc/calcium stearate lubricant and Battiste teaches that the whiteness and stability of a polyolefin can be improved upon addition of a first 
Coffy teaches polyolefin compositions having reduced color bodies, exemplifying a specific combination of a hindered phenol antioxidant, a monophosphite and a diphosphite providing low YI after 125 days (about 18 weeks) (col. 6-7); therefore, one of ordinary skill in the art would expect the compositions of Poloso in view of Battiste to have a high PE color number after heat aging for multiple weeks.
However, while the prior art teaches color change after thermal aging, color change after extrusion and initial color, the prior does not teach or suggest a composition having a Δcolor/Δtime of less than 40, where Δcolor/Δtime is defined as the following (p. 22):

    PNG
    media_image1.png
    97
    540
    media_image1.png
    Greyscale

Applicants have shown that without the calcium/zinc stearate, the compositions all meet a desirable PE color number; however, applicants have provided a showing of the criticality of the claimed range, showing that the addition of the 150-350 ppm zinc/calcium stearate provides long-term color stability, where the color of the polymer composition is consistent over time, as can be seen from Figures 1-5, showing that if the zinc/calcium stearate is outside of the claimed range the color change is much larger.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Brieann R Johnston/Primary Examiner, Art Unit 1766